       Case 4:19-cv-00035-RM-LAB Document 210 Filed 06/25/21 Page 1 of 14




 1   Victoria Lopez – 330042
     Christine K Wee – 028535
 2
     ACLU FOUNDATION OF ARIZONA
 3   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
 4   Telephone: (602) 650-1854
 5   Email: vlopez@acluaz.org
     Email: cwee@acluaz.org
 6
     Joshua A. Block*
 7
     Leslie Cooper*
 8   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, Floor 18
 9   New York, New York 10004
10   Telephone: (212) 549-2650
     E-Mail: jblock@aclu.org
11   E-Mail: lcooper@aclu.org
     *Admitted pro hac vice
12

13   Wesley R. Powell*
     Matthew S. Freimuth*
14
     Nicholas Reddick*
15   Jordan C. Wall*
     Victoria A. Sheets*
16   Justin Garbacz*
17   WILLKIE FARR & GALLAGHER LLP
     787 Seventh Avenue
18   New York, New York 10019
     Telephone: (212) 728-8000
19
     Facsimile: (212) 728-8111
20   E-Mail: wpowell@willkie.com
     E-Mail: mfreimuth@willkie.com
21   E-Mail: nreddick@willkie.com
22   E-Mail: jwall@willkie.com
     E-Mail: vsheets@willkie.com
23   E-Mail: jgarbacz@willkie.com
     *Admitted Pro hac vice
24

25   Attorneys for Plaintiff Russell B. Toomey
26

27

28
          Case 4:19-cv-00035-RM-LAB Document 210 Filed 06/25/21 Page 2 of 14




 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF ARIZONA
 6
     Russell B. Toomey,
 7                                                      Case No.19-cv-00035-TUC-RM (LAB)
                         Plaintiff,
 8
     v.
 9                                                      PLAINTIFF’S REPLY IN SUPPORT
     State of Arizona; Arizona Board of Regents,        OF MOTION FOR ENTRY OF AN
10
     D/B/A University of Arizona, a governmental        ORDER COMPELLING THE
11   body of the State of Arizona; et al.,              PRODUCTION OF DOCUMENTS
12
                          Defendants.
13

14           Plaintiff, Dr. Russell B. Toomey, on behalf of himself and the certified classes
15   (“Plaintiff”), hereby submits through the undersigned counsel the following Memorandum
16   of Law in support of his Motion For Entry Of An Order Compelling The Production Of
17   Documents (the “Motion”) from the Office of the Governor of the State of Arizona (the
18   “Governor”) in response to Plaintiff’s Subpoena to Produce Documents, Information, or
19   Objects or to Permit Inspection of Premises in a Civil Action, dated February 17, 2021 (the
20   “Subpoena”).     This Motion and exhibits hereto are accompanied by the Transmittal
21   Declaration of Christine K. Wee (“Wee Decl.”).
22           THE COURT SHOULD GRANT PLAINTIFF’S MOTION TO COMPEL
23           The Governor protests that Plaintiff seeks a sea of documents, entirely unrelated to
24   this case. This is false. Plaintiff’s Motion seeks production of just 17 documents, all of
25   which are responsive to the Subpoena carefully tailored to speak directly to the intent of the
26   decision-makers at issue in this case. This Court has reiterated that the intent of these
27   decision-makers remains a critical issue in the case. And the Governor has failed to credibly
28   defend that any privilege protects these 17 documents from disclosure under either federal
          Case 4:19-cv-00035-RM-LAB Document 210 Filed 06/25/21 Page 3 of 14




 1    common law or Arizona state law. Given the broad scope of discovery, these documents
 2    cannot and should not be withheld.
 3                                           ARGUMENT
 4   I.        ALL POTENTIAL EVIDENCE OF DISCRIMINATORY INTENT IS RELEVANT,
               REGARDLESS OF ITS SOURCE
 5
             A.     The Governor Cannot Exploit the Executive Branch’s Organizational
 6                  Structure to Impose a Heightened Standard of Relevance.
 7            As the Governor acknowledges, the scope of discovery under the federal rules is

 8    broad. (Opp. 5) E.g., Fed. R. Civ. P. 26(b); Tex. Dep't of Cmty. Affs. v. Burdine, 450 U.S.

 9    248, 258 (1981) (holding that there are “liberal discovery rules applicable to any civil suit

10    in federal court”); Sullivan v. Bank of Am. NA, No. CV-13-01166, 2016 WL 2940013, at

11    *3 (D. Ariz. May 20, 2016). Discovery should be permitted “unless the information sought

12    has no conceivable bearing on the case.” Sullivan, 2016 WL 294013, at *3.

13            The Governor nevertheless seeks to unilaterally gatekeep discovery based on its

14    current status as a third party, arguing that Plaintiff fails to meet some heightened standard

15    of relevancy and/or are privileged. (Opp. 3-7) This is plainly incorrect and improper. The

16    Governor is not a stranger to these proceedings1 or the underlying dispute, having admitted

17    it was involved in the decision-making surrounding the Exclusion (Opp. 2, n. 1 (“the

18    testimony indicates that the Governor was among several participants involved in the

19    decision concerning the Exclusion”)). That the Governor remains a third party owes less

20    to its lack of involvement, as it does the strictures of sovereign immunity.2 As Plaintiff

21

22    1
           State Defendants previously represented to this Court positions/requests from the
23         Governor’s Office regarding then-pending motions in this matter. (Doc. 176 at 2, n. 1
           (“If the Court is inclined to order production of these documents, [State Defendants]
24         understand that the Governor’s Office requests the opportunity to address its
25         independent assertion of the privilege with the Court, if the Court so desires.”))
      2
           Plaintiff neither concedes, nor waives any right or opportunity to challenge at a later
26
           date, the Governor’s Office immunity from suit. Plaintiff merely raises the complexities
27         of sovereign immunity to provide context to the Governor’s Office’s current third-party
           status. See Tohono O'odham Nation v. Ducey, 130 F. Supp. 3d 1301, 1311 (D. Ariz.
28         2015) (dismissing Governor Ducey as named defendant under Ex Parte Young doctrine
                                                   2
         Case 4:19-cv-00035-RM-LAB Document 210 Filed 06/25/21 Page 4 of 14




 1   previously raised however, neither State Defendants nor the Governor should be permitted
 2   to abuse the latter’s current third-party status, especially where they have sought to use such
 3   separateness as both sword and shield. (Doc. 180 at 9)
 4          B.     The Governor Seeks To Improperly Gatekeep Discovery By Substituting
                   The Sufficiency Of Evidence For Relevance
 5
             The Governor argues that Plaintiff is not entitled to discovery because he either lack
 6
     the evidence to establish, presumably preliminarily, that the 17 sought documents are
 7
     relevant (Opp. 4-5), or the 17 documents would be insufficient to establish Plaintiff’s
 8
     claims. (Opp. 6)3 The Governor is wrong. Plaintiff is entitled to discovery so long as his
 9
     “requests are narrowly tailored to seek evidence that is directly relevant to central issues in
10
     the litigation and is not available with due diligence elsewhere.” Karnoski v. Trump, 926
11
     F.3d 1180, 1205 (9th Cir. 2019). Plaintiff has done so. Plaintiff tailored his requests to the
12
     Governor to those records relevant to whether decision-makers in the Governor’s Office
13
     directed ADOA to maintain its exclusion of coverage for gender-affirming surgery because
14
     those decision-makers are ideologically opposed to having the government pay for such
15
     procedures. (Mot. 8-9) And Plaintiff now seeks to compel documents, almost exclusively
16
     in the Governor’s possession, in light of consistent testimony from State Defendants
17
     witnesses pointing to the Governor as the key decision-maker about the Exclusion. (Mot.
18

19

20

21        as “general supervisory power over the persons responsible for enforcing the challenged
22
          provision will not subject an official to suit”).
     3
          The Governor most succinctly makes these arguments in attempting to distinguish
23        Magistrate Bowman’s November 30, 2020 Report & Recommendation, which
24        acknowledges the need for discovery regarding intent. (Opp. 7, n. 5 (arguing (1)
          “Plaintiff has no evidence ‘the Plan exclusion exists because the Plan authors do not like
25        gender transition’” (emphasis original) and (2) “as Plaintiff demands documents that do
          not address the Exclusion, they are not evidence the Exclusion was created specifically
26
          to burden transgender individuals.”)) Although Plaintiff argues the Exclusion is facially
27        discriminatory, the Governor cannot avoid that discovery regarding the Governor’s
          intent as one of the decision-makers on the Exclusion is plainly relevant. (Doc. 134 at
28        6, 9; Doc. 187 at 5)
                                                    3
         Case 4:19-cv-00035-RM-LAB Document 210 Filed 06/25/21 Page 5 of 14




 1   3)4 The Governor’s complaints about the overbreadth of Plaintiff’s requests—i.e., their
 2   “virtually limitless” scope (Opp. 17)—ring hollow given that the Motion pursues just 17
 3   documents (Mot. 3, n.1).
 4           Relevant evidence is not limited to documents specifically discussing the ADOA
 5   exclusion. If the evidence shows that the Governor had a policy of opposing all forms of
 6   state-subsidized coverage for transition-related surgery—whether through private
 7   insurance, through Medicaid, or through health care for prisoners—that evidence would
 8   help demonstrate that the ADOA exclusion was maintained based on ideological
 9   opposition, and not based on factors traditionally considered in making insurance coverage
10   decisions. Such evidence could also undermine the Governor’s credibility, to the extent he
11   relies on alternative explanations for the Exclusion. See Burdine, 450 U.S. at 256 (Title VII
12   gender discrimination case “may succeed . . . by showing that the employer's proffered
13   explanation is unworthy of credence.”); Heyne v. Caruso, 69 F.3d 1475, 1479–80 (9th Cir.
14   1995) (“evidence of the employer's discriminatory attitude in general is relevant and
15   admissible to prove . . . discrimination.”) (emphasis in original).
16           The Governor, through Ms. Corieri’s supporting declaration, singles out as non-
17   relevant four categories of documents within the 17 documents Plaintiff seeks—documents
18   relating to (1) the “state Affordable Care Act benchmark plan”; (2) the “healthcare available
19   through the Arizona Health Care Cost Containment System (AHCCCS)”; (3) “healthcare
20   available through the Arizona Department of Corrections (ADC)”; and (4) “proposed
21   legislation relating to healthcare.” (Opp., Ex. 1 at No. 6) (internal quotations omitted) Ms.
22   Corieri claims these documents “do not relate to the Exclusion decision at issue in this
23   action.” (Id.) But they are relevant, and potentially dispositive. Starting with the fourth
24   category, Ms. Corieri presumably refers here to documents listed on the Governor’s
25

26   4
          Additionally, one of the documents Plaintiff successfully moved to compel State
27        Defendants to produce indicates that the Governor’s Office, speaking through Ms.
          Corieri, had final, or near final, authorization on the scope and language of the
28        Exclusion. (Wee Decl., Ex. 1, AZSTATE246062.)
                                                 4
         Case 4:19-cv-00035-RM-LAB Document 210 Filed 06/25/21 Page 6 of 14




 1   privilege log regarding “proposed legislation,” “House Bill” or “Administrative Code.”
 2   (Mot., Ex. 7 at 4-5, emails dated January 18, 23, 24 and 25, 2017) At the time these
 3   documents were apparently created in 2017, the Arizona Legislature was considering
 4   legislation to exclude funding for gender affirming surgery for Medicaid recipients and
 5   incarcerated people.5 The Governor’s discussions about these bills is entirely relevant to
 6   determining if discriminatory intent informs his decision-making on the topic of
 7   transgender individuals and their healthcare.
 8           The other categories are relevant too. The first category regarding the Affordable
 9   Care Act is directly relevant, as it was the Plan’s compliance with Section 1557 of the
10   Affordable Care Act that prompted its reconsideration of the Exclusion in 2015. (Doc. 195
11   & 205) The second and third categories are directly relevant as both the current language
12   of the Exclusion is apparently based on R9-22-205(B)(4) of the Arizona Administrative
13   Code that excludes “gender reassignment surgeries” from coverage for AHCCCS members.
14   Similarly, the Arizona Department of Corrections Medical Services Technical Manual also
15   excludes “gender-reassignment surgery.”6 It is disingenuous to argue as the Governor does
16   that its discussions about AHCCCS’s and ADC’s exclusions on the exact topic of this
17   dispute (and language of the Exclusion) could not provide evidence of discriminatory intent.
18           In arguing that Corieri’s prior statements on Twitter are irrelevant to Dr. Toomey’s
19   claims (Doc. 208, at 7, n.6), the Governor improperly confuses the relevance of potential
20   evidence with the sufficiency of such evidence. Fed. R. Evid. 401. Vita Zahnfabrik H.
21
     5
22        Maria Polletta, “Arizona bills would ban coverage for gender-reassignment surgeries
          already denied by state,” THE REPUBLIC (Jan. 24, 2017 2:04 P.M.),
23        https://www.azcentral.com/story/news/politics/legislature/2017/01/24/arizona-bills-
24        ban-state-coverage-gender-reassignment-surgeries-medicaid-prison-
          inmates/96966272/
25   6
          Arizona Department of Corrections, Rehabilitation & Reentry, Medical Services
          Technical Manual, 115 ¶ 6.2 (June 3, 2021),
26
          https://corrections.az.gov/sites/default/files/documents/PDFs/tech_manuals/adcrr-
27        healthservicestechnicalmanual_060321.pdf
           (“Due to limitations inherent in being incarcerated, gender-reassignment surgery is not
28            possible for inmates who reside within a correctional facility.”)
                                                      5
         Case 4:19-cv-00035-RM-LAB Document 210 Filed 06/25/21 Page 7 of 14




 1   Rauter GmbH & Co. KG v. Dentsply Int'l, Inc., No. SACV 04-0729, 2006 WL 8437644, at
 2   *2 (C.D. Cal. June 21, 2006), aff'd, 278 F. App'x 1013 (Fed. Cir. 2008) (“Evidence does
 3   not need to be correct, however, to be relevant or admissible. Relevance does not measure
 4   the sufficiency of the evidence, but merely whether the evidence tends to make the existence
 5   of a fact more or less probable.”) Majors v. Warden, No. 2:99-CV-00493 MCEKJN, 2010
 6   WL      3341593,    at   *3   (E.D.   Cal.   Aug.    23,   2010)    (“Petitioner need not show
 7   this discovery alone will prove his claims. Rather petitioner shows good cause for
 8   the discovery when he shows the information sought is relevant to the subject matter of his
 9   claims and that if the facts are fully developed he “may” be entitled to relief.”) Whether
10   the evidence sought will be sufficient by itself to conclusively prove the Governor’s
11   discriminatory intent, remains an issue for the ultimate trier of fact. Not the Governor,
12   playing goalie over which discovery Plaintiff is entitled.7
13          C.     Ms. Corieri’s Prior Remarks Regarding Transition-Related Surgery Are
                   Relevant and Important.
14
             Documents discussing Ms. Corieri’s decisions and opinions regarding gender
15
     reassignment, even if they do not discuss the Exclusion itself, are plainly relevant here.
16
     Plaintiff has uncovered a public statement from Ms. Christina Corieri, one of the
17
     Governor’s Senior Policy Advisors, and one of the direct liaisons between the Governor
18
     and State Defendants in discussions about transgender benefits under the Plan, expressing
19
     discontent with the expenditure of government funds for gender-affirming surgery. (Doc.
20
     202, Ex. 11) (“advocates now demanding taxpayer dollars for gender reassignment surgery
21

22
     7
          Plaintiff asks that the Court reject the Governor’s requests that the Court conduct an in
23        camera review of the 17 documents for relevance, as it appears intended merely to delay
24        Plaintiff’s receipt of the documents if successful on the motion, rather than preserve or
          protect highly confidential/sensitive information, as normally required for in camera
25        review. (Opp. 7) If the Court indulges this request, then Plaintiff requests that the Court
          identify as relevant those documents that speak to discriminatory intent in general
26
          (Heyne, 69 F.3d at 1479–80) regardless of whether or not a document mentions the
27        Exclusion at issue, as well as documents that speak to intent in maintaining the
          Exclusion (Pers. Adm'r of Mass. v. Feeney, 442 U.S. 256, 279 (1979)) or similar
28        exclusion, and not just the intent in creating it.
                                                     6
         Case 4:19-cv-00035-RM-LAB Document 210 Filed 06/25/21 Page 8 of 14




 1   under Medicare – bet Medicaid is next.”) Far from “a years-old stray remark” as the
 2   Governor contends (Opp. 7, n.6), Ms. Corieri demonstrated a particular interest in the topic
 3   at the heart of this dispute, and then years later was herself a key decision-maker on the
 4   very topic.      (Opp. 7, n.6).     See Trump v. Hawaii, 138 S. Ct. 2392, 2439 (2018)
 5   (“discriminatory intent does tend to persist through time” (quotations and citations
 6   omitted)); Fordice, 505 U.S. at 747 (holding that where “a policy remains in force, without
 7   adequate justification . . . the State has failed to disprove discriminatory intent.”).8
 8   II.     THE EXECUTIVE COMMUNICATIONS PRIVILEGE TO STATE
             GOVERNORS UNDER BOTH FEDERAL AND ARIZONA STATE LAW
 9
              Because the only claims at issue in this case are federal claims, the Governor’s
10
     applicable privileges are determined by federal common law. The Governor grasps at cases
11
     from New Mexico, New York, Pennsylvania, and Puerto Rico, to support its demand that
12
     this Court create new federal law extending the “executive communications privilege” here
13
     in Arizona.9 The Governor confuses the issue by referring interchangeably between
14
     “executive privilege” and the more specific “executive communications privilege” which
15

16

17
     8
18         Discovery has revealed that Ms. Corieri received at her governmental email address
           newsletters regularly providing her with inflammatory content regarding gender-
19         affirming surgery. (Wee Decl., Ex. 2, AZ_GOV_00003120 (“Daily Signal” newsletter
20         sent to Corieri, including article titled, “This Man Received 167 Sex-Change Surgeries.
           He Lives in a World of Regret”); Ex. 3, AZ_GOV_00003123 (“Daily Signal” newsletter
21         sent to Corieri with an article titled “My ‘Sex Change’ Was a Myth. Why Trying to
22
           Change One’s Sex Will Always Fail”)).
     9
           The Governor admits that the executive (or presidential) communications privilege is
23         based upon separation of powers concerns between two coordinate branches of
24         government. (Opp. 3, 7-10) However, there are no separation of powers concerns when
           a federal court enforces federal law against a state official. United States v. Gillock, 445
25         U.S. 360, 370 (1980) (finding that “under our federal structure, we do not have the
           struggles for power between the federal and state systems such as inspired the need for
26
           the Speech or Debate Clause as a restraint on the Federal Executive to protect federal
27         legislators” and that “federal interference in the state legislative process is not on the
           same constitutional footing with the interference of one branch of the Federal
28         Government in the affairs of a coequal branch.”)
                                                     7
      Case 4:19-cv-00035-RM-LAB Document 210 Filed 06/25/21 Page 9 of 14




 1   he seeks to extend in Arizona.10 But none of the cases cited by the Governor clearly
 2   recognize and extend this specific privilege to state governors.
 3            In JM through Foley, the Governor invoked “executive privilege” to prevent
 4   disclosure of certain documents in an investigation he requested and testimony of certain
 5   state officials who had been involved in such investigation. JM through Foley v. N.M. Dep't
 6   of Health, No. CV 07-604 RB/ACT, 2009 WL 10698414, at *2 (D.N.M. Aug. 20, 2009).
 7   The case is distinguishable not only because the context and the documents are substantially
 8   different—Plaintiff here seeks governmental communications to prove discriminatory
 9   intent by the government, rather than the government’s shielding certain records in its own
10   internal investigation—but most importantly because the Court there relied on the state law
11   of New Mexico supporting a general “executive privilege,” rather than federal common
12   law.11 JM through Foley, 2009 WL 10698414, at *3. Likewise in In re Fin. Oversight &
13   Mgmt. Bd. for Puerto Rico, the “executive privilege” was based on state law, rather than
14   federal law. 385 F. Supp. 3d 130, 134 (D.P.R.), objections overruled, 390 F. Supp. 3d 311
15   (D.P.R. 2019) (citing to Bhatia Gautier v. Gobernador, 199 D.P.R. 59, 89 (2017), a
16   decision issued by the Tribunal Supremo de Puerto Rico).
17            The Governor’s other cases are also distinguishable. In both Haber v. Evans and
18   Marisol ex rel. Forbes v. Giuliani, the court did not discuss the executive communications
19   privilege, but rather other forms of executive privilege or related concerns (such as burden
20   on elected officials). Haber v. Evans, No. 03-CV-3376, 2004 WL 963995 (E.D. Pa. May
21

22   10
           Opp. 9 (citing JM through Foley, Hayes, Haber, and Giuliani as recognizing an
23         “executive privilege,” but citing Merritt and In re Fin. Oversight & Mgmt. Bd. for P.R.
           as explicitly recognizing “executive communications privilege” or “executive privilege
24         protecting communications”. As noted in the Motion, Merritt does not support the
25         Governor’s contention. (Mot. 10-11) In re Fin. Oversight & Mgmt. Bd. for P.R.,
           Plaintiff addresses further below.
26   11
          Also important to note that unlike here, plaintiffs in JM through Foley did not dispute
27         whether the presidential communications privilege was applicable to State Governors
           under federal common law. JM through Foley, WL 4993481 (D.N.M. 2009) Therefore,
28         the Court was never prompted to review such argument.
                                                   8
      Case 4:19-cv-00035-RM-LAB Document 210 Filed 06/25/21 Page 10 of 14




 1   4, 2004); Marisol ex rel. Forbes v. Giuliani, No. 95 CIV. 10533, 1998 WL 158948
 2   (S.D.N.Y. Apr. 1, 1998). In Hayes v. Reed, the court reasoned, hypothetically in a footnote,
 3   that the presidential communications privilege (as a form of executive privilege) could
 4   possibly apply to state governors, but did not apply the privilege. No. CIV.A. 96-4941,
 5   1997 WL 125742, at *9, *9 n.8 (E.D. Pa. Mar. 13, 1997). In short, none of the Governor’s
 6   cases support recognition of an “executive communications privilege” as a matter of federal
 7   common law.
 8          In any event, even if Arizona state law were relevant, Arizona does not recognize
 9   an executive communications privilege either. The Governor largely avoids citing
10   Arizona cases for this reason, and the one he does, Mathews v. Pyle, again recognizes the
11   general concept of “executive privilege” but interprets it narrowly. 75 Ariz. 76, 80–81
12   (1952) (holding that “[i]t rests within the jurisdiction of the courts of the state to
13   determine” questions of privilege (citations omitted)). Mathews is old however, and
14   Arizona courts have historically refrained from recognizing privileges that have not been
15   specifically adopted by the legislature. Rigel Corp. v. State, 225 Ariz. 65, 73, 234 P.3d
16   633, 641 (Ct. App. 2010) (finding that “government agencies do not ordinarily have a
17   privilege to refuse to produce evidence unless a statute has specifically created an
18   exemption.”)
19          Even assuming, arguendo, an executive communications privilege applies to the
20   Governor of Arizona, the privilege would still not protect the 17 documents sought because
21   (i) Plaintiff has shown that the need for disclosure outweighs the government’s (lack of)
22   reasons for withholding; and (ii) there is no evidence that the Governor has actually viewed
23   any of these documents, nor solicited or received them. See Karnoski, 926 F.3d at 1203
24   (finding that the privilege protects “communications directly involving and documents
25   actually viewed by the President, as well as documents solicited and received by the
26   President or his immediate White House advisers.”)
27

28   III.   THE GOVERNOR HAS NOT CARRIED ITS BURDEN ON ITS
                                9
     Case 4:19-cv-00035-RM-LAB Document 210 Filed 06/25/21 Page 11 of 14




 1           DELIBERATIVE PROCESS PRIVILEGE CLAIMS, WHICH WOULD BE
             OVERCOME IN ALL EVENTS
 2
             As the Governor admits (Opp. 15), it bears the burden of establishing that the
 3
     withheld 17 documents are both (1) “predecisional,” i.e., “generated before the adoption of
 4
     an agency's policy or decision”; and (2) “deliberative,” i.e., reflecting “opinions,
 5
     recommendations, or advice about agency policies.” F.T.C. v. Warner Commc’ns Inc., 742
 6
     F.2d 1156, 1161 (9th Cir. 1984); N. Pacifica, LLC v. City of Pacifica, 274 F. Supp. 2d 1118,
 7
     1121 (N.D. Cal. 2003).
 8
             The Governor has failed to “assert with precision the reason why each document is
 9
     subject to the asserted [deliberative process] privilege.” E.E.O.C. v. Swissport Fueling,
10
     Inc., No. CV-10-2101-PHX-GMS, 2012 WL 1648416, at *15 (D. Ariz. May 10, 2012)
11
     (emphasis added). Ms. Corieri’s declaration provides rote, high-level summaries of the
12
     documents explaining how they are deliberative,12 which is insufficient. Cal. Native Plant
13
     Soc’y v. U.S. E.P.A., 251 F.R.D 408, 413 (N.D. Cal. 2008) (“an index of documents,
14
     providing just basic information and a brief description, is inadequate even when
15
     accompanied by conclusory affidavits”) (emphasis added); Fed. R. Civ. P. 26(b)(5)(A)(ii).
16
     Ms. Corieri provides similarly sparse details as to the “predecisional” nature of the
17
     documents, relying more on theories and hypotheticals than the facts of each supposed
18
     deliberation.13
19
             Even if the Governor had asserted its deliberative process privilege claim with the
20
     requisite specificity, the privilege would be overcome in all events under the Warner
21

22   12
          For example, “These documents were deliberative as they were made to assist a senior
23        policy advisor in the Governor’s Office’s formulation of healthcare policy and decision-
          making concerning the proposed legislation.” (Corieri Decl. 6). Ms. Corieri repeats
24        this description almost verbatim for each of the documents she discusses.
25   13
          For example, “The information was predecisional, as it preceded the selection of an
          Affordable Care Act benchmark plan” with no details as to when a decision was made.
26
          (Corieri Decl. 1) Or, that the documents are predecisional on the theory that “the
27        Governor would ultimately be responsible for signing or vetoing the legislation if passed
          by the Legislature” rather than the actual facts of the Government’s discussions and
28        when it actual deliberated or made a decision in each instance. (Id. 2-7)
                                                  10
     Case 4:19-cv-00035-RM-LAB Document 210 Filed 06/25/21 Page 12 of 14




 1   factors. (Mot. 12-14) The Governor has argued nothing to reasonably rebut the relevance
 2   of the 17 documents sought (factor one), that there is any other source of the particular
 3   evidence of discriminatory intent of the Governor’s Office these documents might contain
 4   (factor two), that the Governor is not intimately tied to the decision-making around the
 5   Exclusion (factor three), and that disclosure of these years old documents would somehow
 6   chill discussion in the Governor’s Office (factor four).14
 7           Finally, the Governor mischaracterizes Plaintiff’s reliance on this Court’s grant of
 8   its prior motion to compel State Defendants to produce documents withheld on the basis of
 9   deliberative process privilege. Plaintiff was not arguing estoppel, as the Governor seems
10   to think, but rather the reasoning and logic of the Court remained sound in the instant
11   context. The Governor’s response to that reasoning is effectively that the 17 documents
12   sought do not directly focus on the Exclusion. (Opp. 16-18). These 17 documents might
13   directly evidence discriminatory intent of the Governor’s Office, and could be the most
14   reliable evidence thereof. If, as the Governor claims, its decision-making on the Exclusion,
15   and indeed on all issues involving transgender individuals and their healthcare, has been
16   made “for entirely prosaic reasons, such as cost containment, there is little reason to fear
17   that future health insurance decision would be adversely affected if predecisional opinions
18   were disclosed to the public.” (Doc. 187 at 7). The Governor offers no response to this
19   simple logic.15
20

21
     14
22        Out of the 17 sought documents, two are emails between Corieri and Jami Snyder,
          Director of AHCCCS, dated August 2020, and concern healthcare coverage likely
23        related to transgender (because responsive to the Subpoena). Even if the fact of being
          more recent communications could be considered a factor weighing against disclosure
24        for these two specific documents, the outcome would remain the same as the other
          three factors still weigh in favor of disclosure.
25   15
          For these same reasons, the Governor’s requests that the Court conduct an in camera
          review of the 17 documents should be rejected. (Opp. 7) If the Court indulges this
26        request, then Plaintiff requests that the Court identify as relevant those documents that
          speak to discriminatory intent in general (Heyne, 69 F.3d at 1479–80) regardless of
27        whether or not a document mentions the Exclusion at issue, as well as documents that
28        speak to intent in maintaining the Exclusion (Pers. Adm'r of Mass., 442 U.S. at 279) or
          similar exclusion, and not just the intent in creating it.
                                                     11
     Case 4:19-cv-00035-RM-LAB Document 210 Filed 06/25/21 Page 13 of 14




 1                                          CONCLUSION
 2          For all the reasons discussed above, Plaintiff’s Motion should be granted.
 3
     Dated: June 25, 2021
 4

 5

 6                                     ACLU FOUNDATION OF ARIZONA
 7
                                       By /s/ Christine Wee
 8                                         Victoria Lopez - 330042
                                           Christine K. Wee - 028535
 9                                         3707 North 7th Street, Suite 235
10                                         Phoenix, Arizona 85014

11                                     AMERICAN CIVIL LIBERTIES
                                       UNION FOUNDATION
12
                                          Joshua A. Block*
13                                        Leslie Cooper*
                                          125 Broad Street, Floor 18
14                                        New York, New York 10004
15
                                       WILLKIE FARR & GALLAGHER LLP
16                                        Wesley R. Powell*
                                          Matthew S. Freimuth*
17
                                          Nicholas Reddick*
18                                        Jordan C. Wall*
                                          Victoria A. Sheets*
19                                        Justin Garbacz*
20                                        787 Seventh Avenue
                                          New York, New York 10019
21
                                       *admitted pro hac vice
22                                     Attorneys for Plaintiff Russell B. Toomey
23

24

25

26

27

28
                                                   12
     Case 4:19-cv-00035-RM-LAB Document 210 Filed 06/25/21 Page 14 of 14




 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on June 25, 2021, I electronically transmitted the attached
 3   document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
 4   will be sent by email to all parties by operation of the Court’s electronic filing system.
 5          I, further hereby certify that on June 25, 2021, I emailed the attached document to:
 6                Betsy Lamm
                  Daniel Dowd
 7
                  Kaysey L. Fung
 8                Cohen Dowd Quigley
                  The Camelback Esplanade One
 9                2425 East Camelback Road, Suite 1100
10                Phoenix, Arizona 85016
                  BLamm@CDQLaw.com
11                DDowd@CDQLaw.com
                  KFung@CDQLaw.com
12

13                Attorneys for Office of Governor Douglas A. Ducey

14                                      /s/ Christine K. Wee
15                                      Christine K. Wee

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  13
